Name: 83/311/EEC: Decision No 120 of 7 July 1982 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 001; E 101-127; E 201-215; E 301-303; E 401-411)
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-06-27

 Avis juridique important|31983D031183/311/EEC: Decision No 120 of 7 July 1982 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 001; E 101-127; E 201-215; E 301-303; E 401-411) Official Journal L 167 , 27/06/1983 P. 0001+++++DECISION NO 120 OF 7 JULY 1982 ON THE MODEL FORMS NECESSARY FOR THE APPLICATION OF COUNCIL REGULATIONS ( EEC ) NO 1408/71 AND ( EEC ) NO 574/72 ( E 001 ; E 101 - 127 ; E 201 - 215 ; E 301 - 303 ; E 401 - 411 ) ( 83/311/EEC ) THE ADMINISTRATIVE COMMISSION OF THE EUROPEAN COMMUNITIES ON SOCIAL SECURITY FOR MIGRANT WORKERS , HAVING REGARD TO ARTICLE 81 ( A ) OF COUNCIL REGULATION ( EEC ) NO 1408/71 OF 14 JUNE 1971 UNDER WHICH IT IS THE DUTY OF THE ADMINISTRATIVE COMMISSION TO DEAL WITH ALL ADMINISTRATIVE QUESTIONS ARISING FROM REGULATION ( EEC ) NO 1408/71 AND SUBSEQUENT REGULATIONS , HAVING REGARD TO ARTICLE 2 ( 1 ) OF COUNCIL REGULATION ( EEC ) NO 574/72 OF 21 MARCH 1972 UNDER WHICH IT IS THE DUTY OF THE ADMINISTRATIVE COMMISSION TO DRAW UP MODELS OF CERTIFICATES , CERTIFIED STATEMENTS , DECLARATIONS , APPLICATIONS AND OTHER DOCUMENTS NECESSARY FOR THE APPLICATION OF THE REGULATIONS , HAVING REGARD TO DECISION NO 112 OF 28 FEBRUARY 1980 LAYING DOWN AND AMENDING THE MODEL FORMS NECESSARY FOR THE APPLICATION OF COUNCIL REGULATIONS ( EEC ) NO 1408/71 AND ( EEC ) NO 574/72 , WHEREAS THESE MODEL FORMS SHOULD BE ADAPTED WITH A VIEW TO THEIR UTILIZATION IN THE COMMUNITY AS ENLARGED THROUGH THE ACCESSION OF GREECE ; WHEREAS THESE MODEL FORMS SHOULD BE ADAPTED FOR THE PURPOSE OF TAKING ACCOUNT OF THE APPLICATION OF THE SAID REGULATIONS CONCERNING SELF-EMPLOYED PERSONS AND MEMBERS OF THEIR FAMILIES , WITH EFFECT FROM 1 JULY 1982 ; WHEREAS , FURTHERMORE , ACCOUNT SHOULD BE TAKEN OF THE AMENDMENTS RESULTING FROM THE SETTING UP OF AN ITALIAN NATIONAL HEALTH SCHEME ; WHEREAS THE NECESSARY AMENDMENTS HAVE ALREADY BEEN MADE TO THE MODEL FORM E 111 IN ACCORDANCE WITH DECISION NO 114 OF 7 JULY 1982 ; WHEREAS THE LANGUAGE IN WHICH FORMS SHOULD BE ISSUED HAS BEEN SETTLED BY RECOMMENDATION NO 15 OF THE ADMINISTRATIVE COMMISSION , HAS DECIDED AS FOLLOWS : 1 . THE MODEL FORMS PRINTED IN DECISIONS NO 112 AND NO 114 SHALL BE REPLACED BY THE MODELS APPENDED HERETO . 2 . EACH FORM WILL BE AVAILABLE IN THE OFFICIAL LANGUAGES OF THE COMMUNITY AND LAID OUT IN SUCH A MANNER THAT THE DIFFERENT VERSIONS ARE PERFECTLY SUPERPOSABLE , THEREBY MAKING IT POSSIBLE FOR EACH PERSON OR BODY TO WHICH A FORM IS ADDRESSED ( PERSONS ENTITLED TO CLAIM , INSTITUTION , EMPLOYER , ETC . ) TO RECEIVE THE FORM PRINTED IN THEIR OWN LANGUAGE . 3 . THIS DECISION SHALL APPLY FROM THE FIRST DAY OF THE MONTH FOLLOWING ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES , ALTHOUGH THE MODEL FORMS PRINTED IN DECISION NO 112 MAY BE USED UNTIL STOCKS ARE EXHAUSTED . THE CHAIRMAN OF THE ADMINISTRATIVE COMMISSION A . TRIER LIST OF FORMS E 001 - REQUEST FOR INFORMATION , COMMUNICATION OF INFORMATION , REQUEST FOR FORMS , REMINDER , ON AN EMPLOYED PERSON , A SELF-EMPLOYED PERSON , A FRONTIER WORKER , A PENSIONER , AN UNEMPLOYED PERSON , A DEPENDANT E 101 - CERTIFICATE CONCERNING THE APPLICABLE LEGISLATION E 102 - EXTENSION OF TERM OF POSTING OR OF ACTIVITY AS A SELF-EMPLOYED PERSON E 103 - EXERCISING THE RIGHT OF OPTION E 104 - CERTIFICATE CONCERNING THE AGGREGATION OF PERIODS OF INSURANCE , EMPLOYMENT OR RESIDENCE E 105 - CERTIFICATE CONCERNING THE MEMBERS OF THE FAMILY OF AN EMPLOYED PERSON OR SELF-EMPLOYED PERSON TO BE TAKEN INTO CONSIDERATION FOR THE CALCULATION OF CASH BENEFITS IN THE CASE OF INCAPACITY FOR WORK E 106 - CERTIFICATE OF ENTITLEMENT TO SICKNESS AND MATERNITY INSURANCE BENEFITS IN KIND FOR PERSONS RESIDING IN A COUNTRY OTHER THAN THE COMPETENT COUNTRY E 107 - APPLICATION FOR A CERTIFICATE OF ENTITLEMENT TO BENEFITS IN KIND E 108 - NOTIFICATION OF SUSPENSION OR WITHDRAWAL OF THE RIGHT TO SICKNESS AND MATERNITY INSURANCE BENEFITS IN KIND E 109 - CERTIFICATE FOR THE REGISTRATION OF MEMBERS OF THE EMPLOYED OR SELF-EMPLOYED PERSON'S FAMILY AND THE UPDATING OF LISTS E 110 - CERTIFICATE CONCERNING EMPLOYED PERSONS IN INTERNATIONAL TRANSPORT E 111 - CERTIFICATE OF ENTITLEMENT TO BENEFITS IN KIND DURING A STAY IN A MEMBER STATE E 112 - CERTIFICATE CONCERNING THE RETENTION OF THE RIGHT TO SICKNESS OR MATERNITY BENEFITS CURRENTLY BEING PROVIDED E 113 - HOSPITALIZATION : NOTIFICATION OF ENTERING AND LEAVING HOSPITAL E 114 - GRANTING OF MAJOR BENEFITS IN KIND E 115 - CLAIM FOR CASH BENEFITS FOR INCAPACITY FOR WORK E 116 - MEDICAL REPORT RELATING TO INCAPACITY FOR WORK ( SICKNESS , MATERNITY , ACCIDENT AT WORK , OCCUPATIONAL DISEASE ) E 117 - GRANTING OF CASH BENEFITS IN THE CASE OF INCAPACITY FOR WORK E 118 - NOTIFICATION OF NON-RECOGNITION OR OF END OF INCAPACITY FOR WORK E 119 - CERTIFICATE CONCERNING THE ENTITLEMENT OF UNEMPLOYED PERSONS AND THE MEMBERS OF THEIR FAMILY TO SICKNESS AND MATERNITY INSURANCE BENEFITS E 120 - CERTIFICATE OF ENTITLEMENT TO BENEFITS IN KIND FOR PENSION CLAIMANTS AND MEMBERS OF THEIR FAMILY E 121 - CERTIFICATE FOR THE REGISTRATION OF PENSIONERS AND THE UPDATING OF LISTS E 122 - CERTIFICATE FOR THE GRANTING OF BENEFITS IN KIND TO MEMBERS OF THE FAMILY OF PENSIONERS E 123 - CERTIFICATE OF ENTITLEMENT TO BENEFITS IN KIND UNDER INSURANCE AGAINST ACCIDENTS AT WORK AND OCCUPATIONAL DISEASES E 124 - CLAIM FOR DEATH GRANT E 125 - INDIVIDUAL RECORD OF ACTUAL EXPENDITURE E 126 - RATES FOR REFUND OF BENEFITS IN KIND E 127 - INDIVIDUAL RECORD OF MONTHLY LUMP-SUM PAYMENTS E 201 - CERTIFICATE CONCERNING THE AGGREGATION OF PERIODS OF INSURANCE OR PERIODS OF RESIDENCE E 202 - INVESTIGATION OF A CLAIM FOR AN OLD-AGE PENSION E 203 - INVESTIGATION OF A CLAIM FOR A SURVIVOR'S PENSION E 204 - INVESTIGATION OF A CLAIM FOR AN INVALIDITY PENSION E 205 - CERTIFICATE CONCERNING INSURANCE HISTORY IN BELGIUM - CERTIFICATE CONCERNING PERIODS OF INSURANCE AND PERIODS OF RESIDENCE IN DENMARK - CERTIFICATE CONCERNING INSURANCE HISTORY IN GERMANY - CERTIFICATE CONCERNING INSURANCE HISTORY IN GREECE - CERTIFICATE CONCERNING INSURANCE HISTORY IN FRANCE - CERTIFICATE CONCERNING INSURANCE HISTORY IN IRELAND - CERTIFICATE CONCERNING INSURANCE HISTORY IN ITALY - CERTIFICATE CONCERNING INSURANCE HISTORY IN LUXEMBOURG - CERTIFICATE CONCERNING INSURANCE HISTORY IN THE NETHERLANDS - CERTIFICATE CONCERNING INSURANCE HISTORY IN THE UNITED KINGDOM E 206 - CERTIFICATE CONCERNING PERIODS OF EMPLOYMENT IN MINES AND SIMILAR UNDERTAKINGS E 207 - INFORMATION CONCERNING THE INSURED PERSON'S INSURANCE HISTORY E 208 - DETERMINATION OF ENTITLEMENT TO PENSION E 209 - DETERMINATION OF PENSION AMOUNTS REGARDING THE POSSIBLE APPLICATION OF ART . 46.3 OF REG . 1408/71 E 210 - NOTIFICATION OF DECISION CONCERNING A CLAIM FOR PENSION E 211 - SUMMARY OF DECISIONS E 212 - APPEALS AND PERIODS ALLOWED FOR APPEALS E 213 - DETAILED MEDICAL REPORT E 214 - MEDICAL REPORT CONCERNING ASSESSMENT OF FUNCTIONAL ABILITIES AND LIMITATIONS E 215 - ADMINISTRATIVE REPORT ON THE POSITION OF A PENSIONER E 301 - CERTIFICATE CONCERNING THE PERIODS TO BE TAKEN INTO ACCOUNT FOR THE GRANTING OF UNEMPLOYMENT BENEFITS E 302 - CERTIFICATE RELATING TO MEMBERS OF THE FAMILY OF AN UNEMPLOYED PERSON WHO MUST BE TAKEN INTO ACCOUNT FOR THE CALCULATION OF BENEFITS E 303 - CERTIFICATE CONCERNING RETENTION OF THE RIGHT TO UNEMPLOYMENT BENEFITS E 401 - CERTIFICATE CONCERNING THE COMPOSITION OF A FAMILY FOR THE PURPOSE OF THE GRANTING OF FAMILY BENEFITS E 402 - CERTIFICATE OF CONTINUATION OF STUDIES FOR THE PURPOSE OF THE GRANTING OF FAMILY BENEFITS E 403 - CERTIFICATE OF APPRENTICESHIP FOR THE PURPOSE OF THE GRANTING OF FAMILY BENEFITS E 404 - MEDICAL CERTIFICATE FOR THE PURPOSE OF THE GRANTING OF FAMILY BENEFITS E 405 - PAYMENT OF FAMILY BENEFITS OR FAMILY ALLOWANCES IN THE CASE OF SUCCESSIVE EMPLOYMENT IN SEVERAL MEMBER STATES , BETWEEN THE DATES ON WHICH PAYMENT IS DUE ACCORDING TO THE LEGISLATION OF THESE STATES E 406 - CLAIM FOR FAMILY ALLOWANCES TO BE SUBMITTED BY AN EMPLOYED PERSON WHO IS SUBJECT TO FRENCH LEGISLATION AND WHOSE FAMILY RESIDES IN A MEMBER STATE OTHER THAN FRANCE E 407 - CERTIFICATE OF PERIODS OF EMPLOYMENT IN FRANCE , OR PERIODS OF UNEMPLOYMENT IN FRANCE FOR WHICH BENEFITS WERE PAID , FOR THE PURPOSE OF GRANTING FAMILY ALLOWANCES TO MEMBERS OF THE FAMILY OF AN EMPLOYED PERSON OR AN UNEMPLOYED PERSON WHO WAS FORMERLY EMPLOYED WHO RESIDES IN A MEMBER STATE OTHER THAN FRANCE E 408 - REQUEST FOR INFORMATION E 409 - VERIFICATION OF THE DECLARATION OF LACK OF ENTITLEMENT TO FAMILY ALLOWANCES BY VIRTUE OF AN OCCUPATION PURSUED IN THE COUNTRY OF RESIDENCE OF THE FAMILY E 410 - NOTIFICATION OF CANCELLATION OF ENTITLEMENT TO FAMILY ALLOWANCES E 411 - REQUEST FOR INFORMATION ON ENTITLEMENT TO FAMILY BENEFITS ( FAMILY ALLOWANCES ) IN THE MEMBER STATE OF RESIDENCE OF THE MEMBERS OF THE FAMILY